Citation Nr: 1145100	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for lumbar spine, herniated disc with mild sciatica, status post fusion.  

2.  Entitlement to a separate compensable rating for sciatica affecting the right lower extremity.  

3.  The propriety of the reduction in the disability rating for service-connected arthritis, cervical spine, from 30 percent disabling to 20 percent disabling, effective March 25, 2010.  

4.  Entitlement to a separate disability rating for residual surgical scars of the mid lumbar spine and left flank as secondary to service-connected lumbar spine, herniated disc with mild sciatica, status post fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision rendered by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Board issued a decision denying the claim for an increased rating for the service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the parties to the appeal filed a Joint Motion for Remand.  That same month, the Court granted the motion and remanded the matter to the Board for compliance with the instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue concerning the propriety of the reduction in the disability rating for arthritis of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's lumbar spine disability results in limited low back motion but is not show to result in unfavorable ankylosis of the entire thoracolumbar spine or result in incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.  

2.  Prior to January 19, 2007, service-connected lumbar spine disability results in moderate neurologic manifestations affecting the right lower extremity.  

3.  Since January 19, 2007, the neurologic disability improved but still resulted in a disability comparable to mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran has non-tender, non-painful surgical scars secondary to service-connected lumbar spine disability on the mid lumbar spine and left flank.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbar spine, herniated disc with mild sciatica, status post fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2011).  

2.  For the period prior to January 19, 2007, the criteria for a separate 20 percent evaluation for sciatica affecting the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8520 (2011).  

3.  Since January 19, 2007, the criteria for a separate 10 percent evaluation for sciatica affecting the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8520 (2011).  

4.  The criteria for a non-compensable rating for residual scars to the mid lumbar spine and left flank have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.118, Diagnostic Codes 7802-7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In a February 2006 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his service-connected low back disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February and March 2006 letters were issued to the appellant and his service representative prior to the May 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has been provided with VA examinations in October 2005, February 2006, March 2007, and November 2008 which address the current nature and severity of his service-connected low back disability.  While several years have passed since this 2008 examination, there is no indication that the disability has materially changed; hence, a more contemporaneous examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

II.  Analysis

The Veteran seeks a higher disability rating for the lumbar spine disability.  In addition, he seeks a separate compensable evaluation for neurologic disability caused by the lumbar spine disability.  

His service treatment records reflect that he underwent surgery to his low back in 1974 when serving on active duty, requiring a fusion of L5-S1.  Service connection for post fusion status lower lumbar area with limitation of function was granted via a 1981 RO decision.  An initial 20 percent disability rating was assigned.  

In a May 1999 decision, the RO assigned a 40 percent disability rating and recharacterized the disability as lumbar spine herniated disc with mild sciatica.  

In March 2005, the Veteran underwent a second low back surgery, involving an L-2-3 and L-3-4 laminectomy and bone graft.  

In December 2005, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  The 100 percent rating was effective from March 7, 2005 through June 31, 2005.  A 40 percent evaluation was continued effective July 1, 2005.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).   

The Veteran's service-connected lumbar spine disability is rated as 40 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 40 percent disability rating for disability with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Board will first review whether an increased rating is warranted for the orthopedic manifestations of the service-connected lumbar spine disability.  

First, as to the October 2005 VA examination, at such time, the Veteran stated that the back disability had an effect on his usual daily activities of driving, lifting, bending, prolonged standing and sitting, walking, running and other impact sports and activities.  He denied any flare-ups.  He described pain in the upper right hip but did not report radiating pain.  He denied any incapacitating episodes in the last 12 months.  

Upon physical examination, flexion was to 40 degrees.  Extension was to 20 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 5 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 20 degrees.  Side lateral rotation (SLR) right was positive at 20 degrees.  SLR left was positive at 45 degrees.  There was levoconvex curvature of the lumbar spine.  There was no pelvic tilt.  There was no paraspinal tenderness.  Paraspinal tension was positive to right of lumbar spine.  Pain was noted during range of motion testing at extremes of all axes.  There was no additional limitation following repetitive range of motion.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine status post fusion in 1976 and 2005 with residual sciatica to right hip.  There were moderate limitations in driving, lifting, bending, prolonged standing and sitting, and walking, and severe limitations in running and other impact sports and activities.  

These findings do not support an evaluation in excess of 40 percent.  There is no persuasive evidence showing that the low back disability results in unfavorable ankylosis of the spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In addition, even after considering the Veteran's complaints of pain on motion, the disability is not shown to nearly approximate a disability manifested by unfavorable ankylosis.  

Moreover, to the extent that the Veteran has intervertebral disc syndrome, there is no probative evidence that the Veteran has any "incapacitating episodes," as that term is defined in the rating schedule, resulting from intervertebral disc syndrome of at least six weeks during any year.  The assignment of a higher rating for intervertebral disc syndrome would therefore be inappropriate.  

The Veteran underwent another VA examination in February 2006.  The Veteran reported persistent and increasing sciatic pain.  He stated that pain on an ordinary day was 5 out of 10 and at the worst 8 out of 10.  He reported that the pain was like a vibration or electric shock going down into the right lower limb.  He stated that flare-ups occurred with weather change only, and lasted one to two days.  He reported aggravation by stooping, twisting, or standing more than 30 minutes or stepping off a curbstone which jarred him and increased the pain.  He stated that he had two incapacitating episodes in the past 12 months lasting about 2 days each.  He reported that this usually was associated with washing his car.   

Upon physical examination in February 2006, flexion was to 20 degrees and extension was to 15 degrees.  Right lateral flexion was to 10 degrees and left lateral flexion was to 5 degrees.  Right rotation and left rotation were each less than 20 degrees.  All of these motions resulted in pain about 1 inch from above each sacroiliac joint.  Paraspinal muscles were not tender.  Lumbar curve was normal.  Sensation was intact in the lower limbs.  The VA examiner noted that pain was "not with a range of motion, but with extreme achieved."  With repetition, the Veteran lost 20 degrees of flexion and 15 degrees of extension due to increased pain but was without fatigue or incoordination or weakness.  The examiner diagnosed status post fusion and laminectomy at L4-5, with extensive degenerative joint disease. 

These findings do not support an evaluation in excess of 40 percent under Diagnostic Code 5243.  While these findings document evidence of pain on motion, even after consideration how pain results in functional loss, it cannot be said that the disability approximates a disability manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, while the Veteran reported two incapacitating episodes in the 12 month period, the maximum schedular rating of 60 percent is only assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In January 2007, the Veteran underwent a lateral interbody fusion L2-L4 and laminectomy at L2 and L3.  

When examined two months following the surgery, in March 2007, the Veteran reported improvement in his disability.  He stated that he continued to have daily back pain, but averaging a 3 to 4 out of 10.  He stated that the back pain cleared up 2 days a week depending on activity.  He denied radiating lower extremity pains or paresthesias, right or left.  He reported that he could not lift over 5 pounds.  He stated that he could not bend, twist, or stoop.  He reported that he could sit a maximum of 15 minutes at a time.  He stated that his ability to walk was limited to one quarter mile at a time.  

Upon physical examination, there was a well-healed, midline lumbar scar plus left iliac region scar, also a right posterior iliac scar, the latter he stated from obtaining a bone graft, his own bone, from the first fusion surgery.  Additional examination could not be performed due to the Veteran's recent postoperative status and the limitations the Veteran stated that his attending neurosurgeon placed upon him.  The examiner diagnosed lumbar fusion with degenerative disk disease and internal fixation, bone graft, fusion at L2-L4, laminectomy above that at L2 and L3.  The examiner stated that the DeLuca factors could not be addressed at the time of this examination because of the Veteran's recent postoperative status.  

These findings do not support the claim for an increased rating in excess of 40 percent.  The findings indicate improvement in the Veteran's symptoms post-surgery.  Indeed, a March 2007 VA neurosurgery note indicated that the Veteran had "significantly decreased low back pain."  As no physical examination findings were performed, they contain no evidence of a disability comparable to unfavorable ankylosis of the entire thoracolumbar spine, nor do they document any incapacitating episodes.  

The Veteran underwent another VA examination in November 2008.  The examiner noted that the claims file was available and reviewed.  He Veteran reported that he continued to have low back pain described as dull, 5 out of 10, with no radiation.  He reported that walking was limited to one mile.  He stated that the back disability prevented sports; had severe effects on chores, recreation, and traveling; had moderate to severe effects on shopping; and had no effect on feeding, bathing, dressing, toileting and grooming.  He denied any incapacitating episodes in the last 12 months. 

Upon physical examination, flexion was to 60 degrees, extension was to 10 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 10 degrees and SLR right and left was positive.  Paraspinal tenderness and tension were negative.  Pain was noted at 40 to 60 degrees flexion, but did not result in additional limitation following repetitive range of motion.  There was no estimated additional effective loss of range of motion with repetition.  There was a 20 centimeter by 0.5 centimeter surgical scar at the mid lumbar spine.  There were no current symptoms.  The scar was well healed with no pain or tenderness on examination, no adherence to underlying tissue, no history of ulceration or breakdown, no disfigurement, and no functional limitations.  The examiner diagnosed satisfactory post-surgical appearance of L2-L4 posterior fusion and L1 and L2 laminectomy without complication.   

These findings show improvement to the Veteran's range of motion of the lumbar spine.  While unfortunately, the Veteran continues to experience dull pain, it is not shown to result in any ankylosis of the spine, nor is it shown to result in incapacitating episodes.  

Subsequent VA outpatient treatment records and VA examination results in April 2010 do not include evidence of a disability picture that approximates the criteria for a higher evaluation.  For instance, a May 2009 VA outpatient treatment record indicated that the Veteran's low back pain was stable on celebrex and Tylenol.  During VA examination in April 2010, there were no reported flare-ups of spinal conditions and a physical examination revealed no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gain or abnormal spinal contour.  Range of motion studies were limited to the cervical spine and the elbow.  

Hence, when evaluating the disability under either the General Formula for Diseases and Injuries to the Spine or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a disability rating in excess of 40 percent is not warranted.  

III.  Neurologic Disability Rating  

As noted above, the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Here, the record reflects that the Veteran underwent surgery in March 2005 based primarily on his complaints of low back pain with right hip pain.  For instance, in a February 2005 statement, the Veteran's surgeon stated that his "symptoms are probably from the spine."  An August 2005 physical therapy note documented the Veteran's reports of sharp pain going down the right side.  A neurologic examination also revealed evidence of absence of right ankle jerk and some right lower extremity weakness.  The VA examiner in October 2005 described the current disability as "degenerative disc disease and degenerative joint disease of the lumbar spine s/p fusion in 1976 and 2005 with residual sciatica to right hip."  A VA examiner in February 2006 noted that the sciatic pain "persists" and was "increasing."  The pain was described as like a "vibration or electric shock" going down the right leg.  

As a result of his continuing complaints of right sided sciatica, he underwent a neurologic consultation in August 2006.  The neurosurgeon stated that the Veteran had severe degenerative changes at L3-4 with significant stenosis.  He was advised to have surgery as soon as possible.  

On January 19, 2007, he underwent surgery.  A post-surgical note in March 2007 noted that the Veteran's symptoms improved significantly.  During the March 2007 VA examination, there were no reports of any radiating lower extremity pains or paresthesias.  However, during the November 2008 VA examination, while the Veteran denied radiating pain, there continued to be physical examination findings showing diminished sensation on the anterior thigh of the right leg.  

Given the foregoing, the Board finds that up until January 2007 the Veteran had right sided lower extremity sciatica.  Symptoms of such were more than just sensory and were of such severity to require surgical intervention.  Given the reports of pain the physical examination findings, the Board finds that the sciatica resulted in moderate incomplete paralysis.  Given such, for the period prior to January 2007, a separate 20 percent rating is warranted.  While a separate 20 percent evaluation is in order, the preponderance of the evidence does not show a disability picture manifested by moderately severe incomplete paralysis.  In this regard, the neurologic condition was not shown to affect the musculature of the extremity and he retained all movement in the right lower extremity.  

Fortunately, however, and since the January 2007 surgery, the record reveals that the sciatica disability improved.  While the Veteran no longer had a neurologic disability manifested by radiating pain, he continued to experience loss of sensation in the right lower extremity.  Hence, since the January 19, 2007 surgery, the disability in that comparable to mild incomplete paralysis under Diagnostic Code 8520.  Thus, since January 19, 2007 a 10 percent rating is warranted.  

IV.  Residual Scars

In evaluating the service-connected lumbar spine disability, the Board acknowledges that as a result of the three surgical procedures, the Veteran has some scarring.  For instance, on VA examination in November 2008, the examiner described a surgical scar to the mid lumbar spine and the left flank.  The mid lumbar spine scar was 20 centimeters by .5 centimeters.  The left flank scar was 9 centimeters by .5 centimeters.  Both scars were well-healed with no pain or tenderness on examination.  They did not result in any functional limitation.  

The rating criteria for scars were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, DC 7800 to 7805.  

Under the old criteria, scars that are superficial and that do not cause limited motion are rated a maximum of 10 percent for area(s) of 144 square inches (929 sq. cm.) or greater.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the revised criteria, superficial and nonlinear scars, not of the head, face or neck are rated a maximum of 10 percent for area(s) of 144 square inches (929 sq.cm.) or greater.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  

Here, the scars, while sizable, do not result in any limitation of motion and do not comprise an area of 144 square inches or greater.  Hence, under either the former or revised rating criteria, a compensable rating for the residual scars is not warranted.  

Under the old criteria for Diagnostic Code 7804, superficial scars, painful on examination are assigned a maximum rating of 10 percent.  Note (1): A superficial scar is one not associated with underlying soft tissue damage. 

Under the new criteria for Diagnostic Code 7804, unstable or painful scar(s) are rated a minimum of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
 
Here, the surgical scars were well healed and non-painful.  Hence, under either the former or revised rating, a compensable rating would not be warranted.  

Nevertheless, when the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31.  Hence, the Board finds that non-compensable rating is warranted for the residual scars as described above.  

V.  Extra-schedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's low back symptoms cause pain and limited low back motion; such impairment is contemplated by the rating criteria.  (See 38 C.F.R. § 4.71a, "with or without symptoms of pain...").  As discussed, the Board has considered the functional effects of the disability caused by pain.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

A disability rating in excess of 40 percent for lumbar spine, herniated disc with mild sciatica, status post fusion is denied.  

For the period prior to January 19, 2007, a separate 20 percent rating for sciatica affecting the right lower extremity is granted.  

Since January 19, 2007, the criteria for a 10 percent rating for sciatica affecting the right lower extremity is granted.  

A non-compensable rating for surgical scars to the mid lumbar spine and left flank as secondary to service-connected lumbar spine herniated disc with mild sciatica, status post fusion is granted.   

REMAND

In May 2010, the RO issued a decision in which it reduced the rating for service-connected arthritis of the cervical spine from 30 to 20 percent, effective March 25, 2010.  In July 2010, the Veteran filed a notice of disagreement with the RO's decision.  The Board notes that after a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.  

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of the propriety of the reduction in the disability for arthritis of the cervical spine from 30 to 20 percent, effective March 25, 2010.  

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


